DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Amendment
In response to the amendment filed on October 16, 2020, amendments to claims 30, 51, 63-65 and 69, and new claims 71-74 are entered.  Claims 30, 34, 36, 37, 39, 51, 54, 55, 57, 59 and 63-74 are pending.
Claim Rejections - 35 USC § 112
Claims 30, 51, 63-65 and 69, and the claims dependent therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 30, 51 and 65 recite “the liquid absorption capacity of said layer of fibers being at least 40 µl.”  The phrase “at least 40 µl” encompasses any volume over 40 µl.  Thus, the claims encompass, for example, 101-400 µl.  However, the specification only discloses a maximum of 100 µl.  The scope of the claims reach beyond that which was originally disclosed.
Claims 63, 64 and 69 recite “the liquid absorption capacity of said layer of fibers being at least 100 µl.”  The phrase “at least 100 µl” encompasses any volume over 100 µl.  Thus, the claims encompass, for example, 101-400 µl.  However, the specification only discloses a maximum of 100 µl.  The scope of the claims reach beyond that which was originally disclosed.
Independent claims 30, 51 and 65 are apparatus claims reciting “… and having an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of liquid biological specimen in said layer of fibers on the tip of the rod.”
Example 1 (p. 5, ln 9-16) in the specification is the only place where absorbing 40 µl is mentioned.  The example gives specific criteria in order to achieve absorption of the 40 µl.  Namely, flocking a 10mm long tip with a polyamide flock of 0.7mm length and a fiber count of 1.7 Dtex.  It appears that even the specifics of the rod (i.e. a plastic rod “of diameter 2.5 mm which decreases to 1mm over a 
Claims 30, 51 and 65, which claim a capacity of 40 µl and a fiber count of 1.8-3.3 dtex, claim new matter because the claims cover fiber lengths not disclosed in Example 1.  A fiber length of 0.6 and 0.8-3mm is not disclosed in conjunction with an absorption of 40 µl.  A 40 µl absorption capacity using a dtex of 1.8-3.3 is not disclosed in the specification.  In addition, the claims are broad enough to cover any type of rod.  A 40 µl absorption capacity using any rod is not disclosed in the specification.  
The scope of the claims reach beyond the scope originally described in the specification.  
A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes.") MPEP 2163.05 I. A.

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the broader, more generic claimed invention.
Regarding the dependent claims, each of the dependent claims (especially the ones reciting 100 µl absorption capacity), contributes further to the lack of written description because each adds features which were not described in the context of Example 1.
Claims 30, 51, 65 and 72-74, and the claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 30, 51 and 65 claim a 40 µl absorption capacity using fiber lengths not disclosed in Example 1.  Claims 30, 51 and 65 are broad enough to cover any type of rod.  
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  MPEP 2173.03.

The inconsistency with the specification causes the claims to not provide a discernable boundary for what performs the function of absorbing 40 µl.
Claims 30, 51 and 65 recite “said swab is configured to collect said biological specimen from a human for analysis.”  It is unclear what structural properties are required/implied by the phrase (if any) that are not already recited by the claimed properties of the rod and layer.  It is unclear whether the above-cited phrase further limits the claimed rod and/or layer.  It is unclear whether unnamed structure causes the swab to be configured to collect from a human or whether the phrase refers to the environment in which the swab is intended for use.
Claims 72-74 recite “the swab is a clinical swab configured for human clinical collection of biological specimens.”  It is unclear what structural properties are required/implied by the phrase (if any) that are not already recited by the claimed properties of the rod and layer.  It is unclear whether the above-cited phrase further limits the claimed rod and/or layer.  It is unclear whether unnamed structure causes the swab to be a clinical swab.  It is unclear whether unnamed structure causes the swab to be configured for human clinical collection of biological specimens or whether the phrase refers to the environment in which the swab is intended for use.  It is unclear whether unnamed structure causes the clinical swab to have the ability to collect multiple specimens.
It is unclear whether “biological specimens” in claims 72-74 refers to “biological specimen” in claims 30, 51 and 65, respectively, or sets forth additional biological specimens.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Examiner’s Findings of Fact
Office personnel fulfill the critical role of factfinder when resolving the Graham inquiries. ... When making an obviousness rejection, Office personnel must therefore ensure that the written record includes findings of fact concerning the state of the art …. In certain circumstances, it may also be important to include explicit findings as to how a person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done. Factual findings made by Office personnel are the necessary underpinnings to establish obviousness.  MPEP 2141 II.

The following are findings of fact concerning the state of the art.

2.  One of ordinary skill in the art understands that electrostatic flocking provides durable water and moisture absorption properties with fibre at 0.5-30 (pref. 1.0-10) denier in size and 0.3-5 mm long.  JP 62231081 A.
3.  One of ordinary skill in the art understands that fibers on a swab head can be affixed to form capillaries between the fibers.  The swab head and the plastic stick are processed for adhesion, such as by electrostatic processing.  JP 10024065 A

Claims 30, 34, 36, 37, 39, 51, 54, 55, 57, 59 and 63-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,627,071 A to Triva (cited by Applicant) in view of US 4,767,398 A to Blasius (cited by Applicant), and US 7,198,623 B2 to Fischer et al (hereinafter “Fischer”; previously cited). 
As to claims 30, 51, 55, 65, 70 and 71-74, Triva teach a biological specimen collection swab that is a clinical swab configured for human clinical collection of biological specimens, wherein said swab is configured to collect said biological specimen form a human for analysis (Abstract) comprising: a rod (14) terminating in a tip (16), the tip being shaped with a rounded geometry (Figs. 2 and 3 illustrate a distal end/tip with a rounded geometry); and a layer of fibers disposed on a surface of said tip (col 1, ln 9-14; col 3, ln 11-13; Figs. 2, 3).
	Triva does not teach a layer of fibers disposed on a surface of said tip by flocking, with an electrostatic flocking technique in which the fibers were deposited in an oriented manner on the surface of the tip of the rod.  Blasius teach a layer of fibers disposed on a surface of said tip by flocking (col 1, ln 66 to col 2, ln 3), with an electrostatic flocking technique in which the fibers were deposited in an oriented manner on the surface of the tip of the rod (A product-by-process limitation adds no patentable distinction to the claim; it is not a distinguishing feature if the claimed product is the same as a product of the prior art. See In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985); Blasius teach “oriented manner” via “perpendicular fibers” col 2, ln 4 and show “oriented manner” via equally spaced fibers in 
Triva and Blasius do not teach the layer of fibers having a fiber count of 1.7 to 3.3 Dtex and a thickness of 0.6 to 3 mm and being configured to have capillarity hydrophilic properties and configured to and having an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of said biological specimen in said layer of fibers on the tip of the rod.  Fischer teaches a flocked layer of fibers (col 7, ln 27-32) having a fiber count of 1.7 to 3.3 Dtex (1.7 to 3.3 dtex = 1.53 to 2.97 deniers; col 7, ln 8-13) and a thickness of 0.6 to 3 mm (col 7, ln 5-6) and being configured to have capillarity hydrophilic properties (col 7, ln 30-35) and configured to and having an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of said biological specimen in said layer of fibers on the tip of the rod (intended use; col 3, ln 36-45; col 7, ln 27-41).  
It would have been obvious to one of ordinary skill in the art, having the knowledge of the state of the art as established above, at the time of the invention, to provide the fiber count and thickness of Fischer for the swab of Triva and Blasius to provide softness and enhance receipt of a substance (Fischer, col 7) and to absorb a desired amount of a biological specimen to have enough for analysis, such as a quantity of 40 µl of said biological specimen in said layer of fibers on the tip of the rod. 
The phrase “capable of absorbing by capillarity a quantity of 40 µl of said biological specimen in said layer of fibers on the tip of the rod" is intended use.  An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.  All of the claimed structural limitations are taught by Fischer.
Furthermore, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP 2112.01 I. citing In re Best, 195 USPQ 430, 433 (CCPA 1977).  Not only are the dimensions and manufacturing process taught by Fischer 
Therefore, as combined in the manner explained above, the swab has “an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of said biological specimen in said layer of fibers on the tip of the rod.”
Regarding “configured to have capillarity hydrophilic properties,” Applicant's specification describes capillarity in terms of a space between fibers (para [0022]) and the material used (para [0024]).  The application of the term "capillarity hydrophilic" to the prior art is consistent with applicant's specification. Fischer discloses a gap (col 7, ln 30-35) and the same material (See US 5,816,804 – incorporated by reference at col 3, ln 33-35).
The broadest reasonable interpretation standard is commonly accompanied by the additional qualifier “consistent with the specification” or similar verbiage. In re Morris, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  The Federal Circuit explains this qualifier as a further explanation of a “reasonable” interpretation.  Id. at 1027-28.  That is, an interpretation that is consistent with the specification is also considered an interpretation that does not “ignore any interpretative guidance afforded by applicant’s written description.”  Id.  Accordingly, the threshold or test to determine whether the interpretation taken by the examiner is reasonable, is to ask whether or not the interpretation is consistent with the Applicant's specification.  The interpretation of “capillarity hydrophilic” in examining the claims of the instant application is reasonable, in view of the broadest reasonable interpretation standard, because it is consistent with, and does not contradict, Applicant’s specification.

As to claims 34, 54 and 66, Blasius further teach said rod is a plastic rod and said rod tip is rigid (col 2, ln 55-57).

As to claim 36, Fischer further teach said fibers have a length of 0.6 to 3 mm (col 7, ln 12-13).



As to claims 39, 59 and 68, Fischer further teach capillaries are defined in said layer of fibers to confer hydrophilic properties by capillarity to the layer of fibers  (col 7, ln 33-35).  Applicant's specification describes capillarity in terms of a space between fibers (para [0022]) and the material used (para [0024]).  The application of the term "confer hydrophilic properties by capillarity" to the prior art is consistent with applicant's specification. Fischer discloses a gap (col 7, ln 30-35) and the same material (See US 5,816,804 – incorporated by reference at col 3, ln 33-35).
The broadest reasonable interpretation standard is commonly accompanied by the additional qualifier “consistent with the specification” or similar verbiage. In re Morris, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  The Federal Circuit explains this qualifier as a further explanation of a “reasonable” interpretation.  Id. at 1027-28.  That is, an interpretation that is consistent with the specification is also considered an interpretation that does not “ignore any interpretative guidance afforded by applicant’s written description.”  Id.  Accordingly, the threshold or test to determine whether the interpretation taken by the examiner is reasonable, is to ask whether or not the interpretation is consistent with the Applicant's specification.  The interpretation of “confer hydrophilic properties by capillarity” in examining the claims of the instant application is reasonable, in view of the broadest reasonable interpretation standard, because it is consistent with, and does not contradict, Applicant’s specification.

As to claims 63, 64 and 69, The phrase “capable of absorbing by capillarity a quantity of 100 µl of said biological specimen in said layer of fibers on the tip of the rod" is intended use.  An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.  All of the claimed structural limitations are taught by Fischer.

Therefore, as combined in the manner explained above, the swab has “an amount of fiber capable of absorbing by capillarity a quantity of 100 µl of said biological specimen in said layer of fibers on the tip of the rod.”
Response to Arguments
At p. 10-13 of the Reply, Applicant argues that “from the teaching of example 1 relating to a specific absorption capacity per unit of flocked area (i.e. 0.5µl per mm2), … the Inventor suggested and had possession at least of the possibility of varying the capacity of the flocked layer by flocking a bigger or small area of the tip.”  Reply, p. 11.  Examiner respectfully disagrees.
 It appears that Applicant is arguing for enablement in response to the rejection for lack of written description.  “The written description requirement is separate and distinct from the enablement requirement.” MPEP 2161 II. citing Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341,94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc) (If Congress had intended enablement to be the sole description requirement of § 112, first paragraph, the statute would have been written differently.) 
"To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." MPEP 2163 I.
Here, the specification explicitly states that the “polyamide flock of 0.7 mm length and 1.7 Dtex allows 0.5 µl per mm2 to be absorbed, therefore by flocking the 10mm long tip of said rod the absorbing capacity obtained is 40µl.”  Para [0028] of the published application.  The specification discloses to one of ordinary skill in the art that 0.7mm length and 1.7 Dtex is needed to allow “0.5 µl per mm2 to be absorbed, therefore by flocking the 10mm long tip of said rod the absorbing capacity obtained is 40µl.”  The specification does not de

"A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”)." MPEP 2163 II. A. 3.
The specification is insufficient to establish that the inventor had possession of a fiber count of 1.8-3.3 dtex and a fiber length of 0.6, 0.8-3mm that produced “capillarity hydrophilic properties … and having an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of liquid biological specimen in said layer of fibers on the tip of the rod.”  
Example 1 (p. 5, ln 9-16) in the specification is the only place where absorbing 40 µl is mentioned.  The example gives specific criteria in order to achieve absorption of the 40 µl.  Namely, flocking a 10mm long tip with a polyamide flock of 0.7mm length and a fiber count of 1.7 Dtex.  
At p. 13-14 of the Reply, Applicant argues that the specification describes the rod in sufficient detail to support the scope of the rod in the claim.  Examiner respectfully disagrees.
The specification explicitly states that in Example 1 “[a] swab is prepared using a plastic rod … of diameter 2.5 mm which decrease to 1 mm over a length of about 6cm.  Example 1 produces an absorbing capacity of 40µl by flocking a 10mm long tip.  The specification explains to one of ordinary skill in the art that the specifics of the rod and the manufacturing process given in Example 1 at p. 5, ln 11-13 are relevant to achieve the 40 µl capacity.
At p. 14 of the Reply, Applicant argues that because the original claims are broader than the pending claims, the inventor “had possession also of the entire scope of the current, much narrower set of claims.”  Examiner respectfully disagrees. 

A broad originally-filed claim does not provide support for a subsequently-filed claim with differing scope.  Rather, a disclosure “describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention" (Id.) supports a pending claim with differing scope.
At p. 16 of the Reply, Applicant argues that there is no omission of a limitation and that there are no clear statements in the written description.  Examiner respectfully disagrees.  The specification explicitly states that in Example 1 “[a] swab is prepared using a plastic rod … of diameter 2.5 mm which decrease to 1 mm over a length of about 6 cm.” p. 5.  Example 1 produces an absorbing capacity of 40ul by flocking a 10mm long tip.  The specification explains to one of ordinary skill in the art that the specifics of the rod and the manufacturing process given in Example 1 at p. 5, ln 11-13 are relevant to achieve the 40 µl capacity. 
At p. 16-17 of the Reply, Applicant argues that “there is no element, omitted by a claim, which applicant described as essential or critical feature of the invention ….”  Examiner respectfully disagrees.  
The specification explicitly states that in Example 1 “[a] swab is prepared using a plastic rod … of diameter 2.5 mm which decrease to 1 mm over a length of about 6 cm” and “therefore by flocking the 10mm long tip of said rod the absorbing capacity obtained is 40µl.” P. 5.  Example 1 produces an absorbing capacity of 40µl by flocking a 10mm long tip.  The specification explains to one of ordinary skill in the art that the specifics of the rod and the manufacturing process given in Example 1 at p. 5, ln 11-13 are relevant to achieve the 40 µl capacity.  Thus, there is a missing essential element in the claims.
At p. 17-20 of the Reply, Applicant argues that the dependent claims are supported by Applicant’s original disclosure.  Examiner respectfully disagrees.
It appears that Applicant is arguing for enablement in response to the rejection for lack of written description.  “The written description requirement is separate and distinct from the enablement requirement.” MPEP 2161 II. citing Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341,94 
The dependent claims add features which were not described in the context of Example 1.  However, each of the dependent claims (either by virtue of incorporating the independent claim and/or adding limitations) require a swab with “capillarity hydrophilic properties … and having an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of liquid biological specimen in said layer of fibers on the tip of the rod.”  The dependent claims are outside the specific criteria needed to obtain “capillarity hydrophilic properties … and having an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of liquid biological specimen in said layer of fibers on the tip of the rod,” as explained in Example 1.
At p. 21-22 of the Reply, Applicant argues that there is no inconsistency between the specification and the claims.  Examiner respectfully disagrees.
The specification explicitly states that in Example 1 “[a] swab is prepared using a plastic rod … of diameter 2.5 mm which decrease to 1 mm over a length of about 6 cm” and “therefore by flocking the 10mm long tip of said rod the absorbing capacity obtained is 40µl.” P. 5.  Example 1 produces an absorbing capacity of 40µl by flocking a 10mm long tip.  The specification explains to one of ordinary skill in the art that the specifics of the rod and the manufacturing process given in Example 1 at p. 5, ln 11-13 are relevant to achieve the 40 µl capacity.  
In contrast, the claims do not require the specifics of the rod but do require a fiber count of 1.8-3.3 dtex and a fiber length of 0.6, 0.8-3mm to produce “capillarity hydrophilic properties … and having an amount of fiber capable of absorbing by capillarity a quantity of 40 µl of liquid biological specimen in said layer of fibers on the tip of the rod.”  The above inconsistency causes the “claim[s] to take on an unreasonable degree of uncertainty.”  MPEP 2173.03.
At p. 23 of the Reply, Applicant argues that the 3 findings of facts are an attempt to combine the specific teachings of 6 different pieces of prior art, without a proper reasoning with respect the teaching or motivation for such combination.  Examiner respectfully disagrees.
Office personnel fulfill the critical role of factfinder when resolving the Graham inquiries. ... When making an obviousness rejection, Office personnel must therefore ensure that the written record includes findings of fact concerning the state of the art …. In certain circumstances, it may also be important to include explicit findings as to how a person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill 

The findings of fact “are the necessary underpinnings to establish obviousness.”  MPEP 2141 II.
Applicant’s discussion of each of WO 85/05296, JP 62231081 and JP 10024065 has been considered.  The claimed invention need not be expressly suggested in any one or all of the references.  Rather, the teachings are “explicit findings as to how a person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.”  MPEP 2141 II. 
At p. 25 and 27, Applicant argues that inherency from WO 85/05296, JP 62231081 and JP 10024065 was relied upon in the rejection.  Examiner respectfully disagrees.  Inherency was not relied upon.  Instead, the rejection explains where in each of US 5,627,071 A, US 4,767,398 A and US 7,198,623 B2 the claimed structure in the apparatus claim is disclosed.
In response to applicant's argument that Blasius is nonanalogous art (Reply, p. 27), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Blasius is directed to a swab with the capability of absorption. See col 1, ln 7-8.  Therefore, Blasius is in the field of applicant’s endeavor or, if not, then reasonably pertinent to the particular problem with which the applicant was concerned.  In Wyers v. Master Lock Co., 616 F.3d 1231, 95 USPQ2d 1525 (Fed. Cir. 2010), the Federal Circuit "explained that the Supreme Court's decision in KSR 'directs [it] to construe the scope of analogous art broadly.' Id. at 1238, 95 USPQ2d at 1530." MPEP 2143, I. A. Example 7.  
Furthermore, "[i]n a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."  Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979).  Triva discloses a swab.  Blasius describes a swab having “fibrous, non-woven material (either natural or synthetic fibers or blends thereof) as is conventionally known to a person of ordinary skill in the art.”  Col 2, ln 43-45.  Furthermore, “[t]he flocked applicator exhibits better pick up and release 
	Applicant alleges that Blasius only picks up “dense fluids or powders.”  “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”  MPEP 716.01(c) II.  See also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).  Furthermore, there is nothing in the claims that excludes 40 µl of dense liquids.
	Blasius further describes materials (“fibrous, non-woven material (either natural or synthetic fibers or blends thereof) as is conventionally known to a person of ordinary skill in the art.”  Col 2, ln 43-45.) that is consistent with those materials disclosed in Applicant’s specification.  See specification, para [0024] of the published application (“as for example, synthetic or artificial materials e.g. rayon, polyester, polyamide, carbon fibre or alginate, natural materials e.g. cotton and silk, or mixtures thereof”).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP 2112.01 I. citing In re Best, 195 USPQ 430, 433 (CCPA 1977).  
	Thus, arguendo even if “capable of absorbing by capillarity a quantity of 40 µl of said biological specimen in said layer of fibers on the tip of the rod" is not intended use, as argued by Applicant at p. 27-28 of the Reply.  The structure and materials required/implied by the claim are disclosed in the prior art. 
At p. 28-30 of the Reply, Applicant argues that one of ordinary skill in the art would not have been motivated to apply the flocked fibers to Triva.  Examiner respectfully disagrees.  Blasius teaches applying flocked fibers to an adhesive surface (14, Fig. 2) at the tip of the rod (col 2, ln 13 & 45-47), thereby teaching to one of ordinary skill in the art that flocked fibers are 1) applied to an adhesive surface and 2) are advantageous (col 2, ln 1-3).  Furthermore, Fischer demonstrates that adhering to an adhesive surface directly on the rod was known in the prior art (col 3, ln 36-45), thereby yielding nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

	The full phrase is “the layer of fibers having a fiber count of 1.7 to 3.3 Dtex and a thickness of 0.6 to 3 mm and being configured to have capillarity hydrophilic properties and configured to and having an amount of fiber capable of absorbing by capillarity a quantity of 40µl of liquid biological specimen in said layer of fibers on the tip of the rod.”  The phrase recites the characteristics of the layer of fiber (i.e. fiber count of 1.7-3.3 Dtex, thickness of 0.6-3mm, capillarity hydrophilic) and then states that the layer is “configured to and having an amount of fiber capable of absorbing ….”  The layer’s qualities that allow it to absorb 40µl are already recited in the phrase before “and configured to and having and amount.”  The last part of the phrase merely recites the intended use for the layer having a fiber count of 1.7-3.3 Dtex, thickness of 0.6-3mm, and capillarity hydrophilic properties.  For example, after the fiber count of 1.7-3.3 Dtex, thickness of 0.6-3mm, and capillarity hydrophilic properties are set forth, the phrase again refers to “by capillarity”.  The capacity to absorb by capillarity that Applicant refers to (p. 33 of the Reply) is already set forth in the claim (i.e. fiber count of 1.7-3.3 Dtex, thickness of 0.6-3mm, capillarity hydrophilic).  The last part of the phrase is merely the environment in which the layer is intended to be used.
	Applicant argues that Fischer is silent with respect to a configuration and dimension for a layer of fibers so as to be capable of collecting 40 µl.  Reply, p. 33-34.  Examiner respectfully disagrees.  
	Fischer teaches 1) the claimed rod, 2) the claimed flocked layer of fibers, 3) the claimed ordered manner on the surface tip, 4) the claimed fiber count and 5) the same type of fiber material.  All of the claimed structural limitations are taught by Fischer – including the amount of fiber needed to perform the claimed intended use.  Fischer is therefore capable of performing the claim’s recited intended use.  All of the claimed structural limitations are taught by Fischer.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” MPEP 2112.01 I. citing In re Best, 195 USPQ 430, 433 (CCPA 1977). The type and amount of fibers in Fischer have all of the claimed characteristics and therefore, are capable of absorbing by capillarity a quantity of 40 µl of said biological specimen.  Not only 
Regarding Applicant’s argument that Fischer does not discloses “capillarity hydrophilic properties” (Reply, p. 34), Examiner respectfully disagrees.  Applicant's specification describes capillarity in terms of a space between fibers (para [0022] of published application) and the material used (para [0024]).  The application of the term "capillarity hydrophilic" to the prior art is consistent with applicant's specification.  Fischer discloses a gap (col 7, ln 30-35) and the same material (See US 5,816,804 – incorporated by reference at col 3, ln 33-35).
The broadest reasonable interpretation standard is commonly accompanied by the additional qualifier “consistent with the specification.”  In re Morris, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  The Federal Circuit explains this qualifier as a further explanation of a “reasonable” interpretation.  Id. at 1027-28.  That is, an interpretation that is consistent with the specification is also considered an interpretation that does not “ignore any interpretative guidance afforded by applicant’s written description.”  Id.  Accordingly, the threshold or test to determine whether the interpretation taken by the examiner is reasonable, is to ask whether or not the interpretation is consistent with the Applicant's specification.  The interpretation of “capillarity hydrophilic” in examining the claims of the instant application is reasonable, in view of the broadest reasonable interpretation standard, because it is consistent with, and does not contradict, Applicant’s specification.
Furthermore, Applicant stipulates “that no mysterious feature is intended to be claimed and agrees that the claimed feature of ‘capillarity hydrophilic properties’ shall be attributed its reasonable meaning for one of ordinary skill in the art, in view of the content of the disclosure, and therefore confirms that no lack of enablement or of essential features is present.”  Reply of December 12, 2018, p. 5.
Regarding Applicant’s arguments at p. 35-37 of the Reply, the presence or absence of medicament flow or back pressure does not detract from the fact that Fischer’s swab is capable of absorbing a specimen.  Applicant's arguments appear to suggest that Fischer can only absorb a liquid from the delivery end 15a.  However, 1) the rod of Fischer, 2) the flocked layer of fibers of Fischer, 3) the ordered manner on the surface tip of Fischer, 4) the fiber count of Fischer and 5) the fiber material of 
	Applicant’s assertion that hydrophilic materials are not taught at p. 28-29 of the Reply is not persuasive.  Applicant's specification describes capillarity hydrophilic in terms of a space between fibers (para [0022]) and the material used (para [0024]).  The application of the claim term "capillarity hydrophilic" to the prior art is consistent with applicant's specification.  Fischer discloses a gap (col 7, ln 30-35) and the same material (See US 5,816,804 – incorporated by reference at col 3, ln 33-35).
Not only are the dimensions and manufacturing process taught by Fischer but the material make-up of the fibers is the same as that disclosed in Applicant’s specification.  See US 5,816,804 – incorporated by reference at col 3, ln 33-35.
At p. 37-39, Applicant argues that Fischer does not teach capillarity hydrophilic properties.  Examiner respectfully disagrees.  
Fischer states “Fibers 16 may be the same as or similar to and may be attached in a manner the same as or similar to the fibers discussed in … U.S. Pat. No. 5,816,804 … each of which is incorporated herein by reference.”  Col 3, ln 27-35.  It would have been obvious to one of ordinary skill in the art to utilize the claimed dimensions to provide softness and enhance receipt of a substance (Fischer, col 7).
“The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.”  MPEP 2143.01 I.  “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
Regarding Applicant’s statements on p. 39-47 of the Reply, to be of probative value, any objective evidence should be factually supported in the form of an affidavit or declaration.  MPEP 716.01(c).
Even if not in the form of a declaration, “[t]o be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed.”  MPEP 716.01 (b). There is nothing to suggest that the swabs in the publications comprise the specific features that, according to Applicant, make the swab nonobvious; namely, “a layer insufficient nexus between the publications and the claimed invention. 
“Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.” MPEP 716.02(c).  The totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness in the prior art of record in the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J MCCROSKY whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 5:30am - 2:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791